SUPERIOR COURT
                                               OF THE
                                         STATE OF DELAWARE

NOEL EASON PRIMOS                                             KENT COUNTY COURTHOUSE
                    JUDGE                                             38 THE GREEN
                                                                    DOVER, DELAWARE 19901
                                                                   Telephone (302) 735-2131




                                         December 6, 2022


Stephen R. Welch, Jr., Esq.                         Suzanne Macpherson-Johnson, Esq.
Department of Justice                               Office of Defense Services
102 W. Water Street, 3rd Floor                      Sykes Building
Dover, DE 19904                                     45 The Green
                                                    Dover, DE 19901


          RE:     State of Delaware v. Ramon Santiago
                  I.D. No.: 2112000595
                  Motion for Leave to File Out of Time

Dear Counsel:

     The Court has before it Defendant’s Motion for Leave to File Motion for
Judgment of Acquittal Out of Time in the above-captioned case.
       Defendant was charged in a two-count indictment of (1) operation of a motor
vehicle causing death in violation of 21 Del. C. § 4176A and (2) inattentive driving
in violation of 21 Del. C. § 4176. At trial, the jury was instructed that in order to
convict Defendant on Count 1, it had to find beyond a reasonable doubt, inter alia,
that “[t]he Defendant drove or operated a motor vehicle while in violation of 21
Del.C. § 4176 (inattentive driving).”1 On November 4, 2022, after a four-day trial,
the jury returned a unanimous verdict of guilty as to Count 1 but deadlocked as to
Count 2. Defendant made an oral motion to set aside the verdict, arguing that the
guilty verdict as to Count 1 was legally inconsistent with the jury’s failure to convict
as to Count 2. The State opposed the motion, invoking the doctrine of jury lenity.
The Court declined to grant Defendant’s motion at the time but indicated to the


1
    Charge to the Jury (D.I. 25) at 7.
parties that the issue should be raised in a written post-trial motion. The Court also
deferred sentencing pending the filing of such a motion.
      On November 22, 2022, the Court sent a letter to counsel for both parties
noting that the time limit to file post-trial motions had expired with no motions
having been filed. In its letter, the Court directed the State to file a response
indicating its position on whether an irreconcilable conflict exists between the jury’s
respective dispositions of the two counts. On December 1, 2022, Defendant filed
this Motion for Leave to File Motion for Judgment of Acquittal Out of Time,
indicating that the motion to file out of time was unopposed by the State. For the
reasons stated below, the Defendant’s motion to file out of time will be denied, but
the parties are nevertheless directed to provide briefing to the Court on whether a
new trial must be granted sua sponte.
       Superior Court Criminal Rule 29(c) provides that a “motion for judgment of
acquittal may be made or renewed within 7 days after the jury is discharged or within
such further time as the court may fix during the 7-day period.”2 The Court lacks
discretion under Criminal Rule 45(b) to grant additional time once that 7-day period
has expired.3 Notwithstanding that the motion is unopposed, time limits for post-
trial motions are jurisdictional.4 Accordingly, Defendant’s Motion for Leave to File
Motion for Judgment of Acquittal Out of Time is DENIED.
      However, as indicated in its letter dated November 22, 2022, the Court is
concerned that the guilty verdict as to Count 1 of the indictment may be legally
inconsistent with the non-verdict as to Count 2 of the indictment.5 This argument
was raised by Defendant’s counsel after the verdict was returned, and the Court
deferred sentencing pending the filing of post-trial motions on the issue. While
Defendant has not filed any post-trial motions within the time allowed, the Court



2
  Super. Ct. Crim. R. 29(c) (emphasis supplied).
3
  See Super. Ct. Crim. R. 45(b) (“[T] he court may not extend the time for taking any action under
Rules 29, 33, 34, 35, and 61(i)(1), except to the extent and under the Conditions stated in them.”);
In re Motion for Judgment of Acquittal, 2007 WL 2473338, at *1 (Del. Super. Aug. 14, 2007)
(“Rule 29 mandates that a motion be filed within seven (7) days of the verdict unless you have
been granted additional time by the Court within the same seven (7) days. Rule 45 does not permit
[the Superior Court] to enlarge the time permitted for filing under Rule 29.”).
4
  State v. Bowie, 2022 WL 4004005, at *2 (Del. Super. Sept. 1, 2022) (“The Delaware Supreme
Court has indicated the time periods under Rule 45 are jurisdictional.” (citing Maxion v. State, 686
A.2d 148, 151 (Del. 1996)); see also Carr v. State, 554 A.2d 778, 779 (Del. 1989) (“Time is a
jurisdictional requirement.”).
5
  See, e.g., Holland v. State, 744 A.2d 980, 982 (Del. 2000) (applying Delaware’s case law on
“inconsistent verdicts” to a hung jury resulting in a “verdict and a non-verdict”).
raises sua sponte the possibility that a new trial, rather than a judgment of acquittal,
may be necessary in this case.6
       At this time, the State is directed to file a response by December 23, 2022,
indicating the State’s position on whether a new trial is necessary. 7 The Defendant
shall have until January 13, 2023, to file a response to the State’s position. Both the
State’s and the Defendant’s responses shall conform to the length requirements for
motions and responses and include citations to relevant authority.
       IT IS SO ORDERED.




NEP/tls
Via Email
oc: Prothonotary




6
  See State v. Harris, 1996 WL 528421, at *1–2 (Del. Super. Aug. 14, 1996) (granting a new trial
based on grounds not advanced in the defendant’s motion and reasoning that a trial court may grant
“a new trial, sua sponte, for the promotion of justice, if sufficient cause exists” (quoting
Commonwealth v. Powell, 590 A.2d 1240, 1242 (Pa. 1991))).
7
  The State need no longer respond to the Court’s November 22, 2022, letter.